UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2014(Unaudited) Deutsche Emerging Markets Frontier Fund Shares Value ($) Common Stocks 80.5% Argentina 6.7% BBVA Banco Frances SA (ADR) Grupo Financiero Galicia SA (ADR) Tenaris SA (ADR) (a) (Cost $27,516) YPF SA (ADR) (Cost $171,028) Cambodia 2.2% NagaCorp Ltd.(Cost $50,623) Colombia 9.0% Almacenes Exito SA Bancolombia SA (ADR) Grupo Aval Acciones y Valores (ADR) Grupo de Inversiones Suramericana SA Pacific Rubiales Energy Corp. (Cost $280,466) Egypt 1.4% Global Telecom Holding SAE (GDR)*(Cost $40,861) Georgia 1.8% Bank of Georgia Holdings PLC(Cost $51,663) Greece 5.8% Alpha Bank AE* FF Group Hellenic Telecommunications Organization SA* National Bank of Greece SA* (Cost $157,325) Iraq 0.7% Genel Energy PLC*(Cost $26,119) Kazakhstan 1.5% KCell JSC (GDR) (REG S)(Cost $51,925) Niger 0.8% Savannah Petroleum PLC*(Cost $25,856) Nigeria 2.4% Guaranty Trust Bank PLC Nestle Nigeria PLC (Cost $74,015) Peru 8.8% Credicorp Ltd. Grana y Montero SAA (ADR) InRetail Peru Corp.* Southern Copper Corp. (Cost $218,228) Philippines 25.1% ABS-CBN Holdings Corp. (PDR) Alliance Global Group, Inc. Ayala Land, Inc. BDO Unibank, Inc. Belle Corp. Bloomberry Resorts Corp.* DMCI Holdings, Inc. Globe Telecom, Inc. GT Capital Holdings, Inc. International Container Terminal Services, Inc. Rizal Commercial Banking Corp. Universal Robina Corp. (Cost $611,121) Poland 2.0% Powszechny Zaklad Ubezpieczen SA(Cost $50,342) Puerto Rico 2.6% Popular, Inc.*(Cost $61,620) Saudi Arabia 2.5% Hikma Pharmaceuticals PLC(Cost $53,916) South Africa 2.8% MTN Group Ltd.(Cost $76,499) Thailand 3.2% Siam Cement PCL (NVDR)(Cost $76,160) United Arab Emirates 1.2% Emaar Properties PJSC NMC Health PLC (Cost $31,624) Total Common Stocks (Cost $2,109,391) Closed-End Investment Company 2.0% Romania Fondul Proprietatea SA(Cost $51,968) Cash Equivalents 14.9% Central Cash Management Fund, 0.06% (b) (Cost $367,262) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,528,621) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $2,528,621.At November 30, 2014, net unrealized depreciation for all securities based on tax cost was $119,057.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $59,934 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $178,991. (a) Security is listed in country of domicile.Significant business activities of company are in Latin America. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt GDR: Global Depositary Receipt NVDR: Non-Voting Depository Receipt PDR: Philippine Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At November 30, 2014 the Deutsche Emerging Markets Frontier Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Financials 43.6 % Telecommunication Services 11.1 % Consumer Discretionary 10.2 % Industrials 8.7 % Energy 7.7 % Materials 7.3 % Consumer Staples 7.1 % Health Care 4.3 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Argentina $ $
